Citation Nr: 1136572	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-28 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rheumatic heart disease.

2. Entitlement to service connection for diabetes mellitus, due to exposure to herbicides.

3. Entitlement to service connection for a skin rash, due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969. 

These matters were last before the Board of Veterans' Appeals (Board) in March 2011 on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. A procedural history of the claims is provided in that decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA must notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). The claims file reflects that the Veteran has not received notice in regard to his petition to reopen a claim of service connection for rheumatic heart disease. The Veteran's appeal must be remanded for the provision of legally adequate notice. Specifically, notice must inform the Veteran of the evidence and information necessary to reopen the claim and of the bases for the last final denial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

As part of VA's duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records. The claims file contains VA treatment records dated in June 2006. These records consist of the results of a chest x-ray, serology testing, and urinalysis. The results state that the tests were performed as part of an Agent Orange examination, but the claims file does not contain a report from any such examination. Further, the Veteran has informed VA that he received VA treatment pertinent to the claims on appeal prior to, and after, June 2006. Under the VCAA. VA must obtain these records and associate them with the claims file before proceeding with the appeal.

As the claims are being remanded for additional development, the RO/AMC must again ask the Veteran if he has received any pertinent private medical treatment that is not reflected by the current record. The only private records currently within the claims file are from Family Practice Associates of Easley, P.A. dated from January 2003 to February 2006.	

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Collect any records of additional VA medical treatment - to specifically include, but not limited to, the report of any Agent Orange examination conducted in 2006 and records of VA treatment (prior to and after June 9, 2006). Provide the Veteran with necessary authorizations for the release of any identified private treatment records not currently on file - to specifically include, but not limited to, records from Family Practice Associates of Easley, P.A., dated prior to January 2003 or after February 2006. Obtain any identified records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Contemporaneously with the notice to the Veteran as detailed in paragraph 1, provide the Veteran and his representative with notice in accordance with the Kent decision cited to above. The notice must identify the bases for the Board's prior denial of his claims for service connection for rheumatic heart disease and describe the evidence necessary to reopen that claim.

3. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any evidence added to the record as a result of this remand indicates that additional development is necessary, take all appropriate steps to comply with VA's duty to assist.

4. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claims. The Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


